Name: Commission Regulation (EEC) No 1677/93 of 29 June 1993 introducing a countervailing charge on fresh lemons originating in South Africa
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6. 93 No L 158/41Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1677/93 of 29 June 1993 introducing a countervailing charge on fresh lemons originating in South Africa THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 249/93 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Economic Community, Whereas, for fresh lemons originating in South Africa the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these fresh lemons :Having regard to Council Regulation (EEC) No 1035/72of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 P), Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1319/93 of 28 May 1993 fixing for the 1993/94 marketing year the reference prices for fresh lemons (3) fixed the reference price for products of class I for the month of June 1993 at ECU 54,59 per 100 kilograms net ; Article 1 A countervailing charge of ECU 2,06 per 100 kilograms net is applied to fresh lemons (CN code ex 0805 30 10) originating in South Africa. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Article 2 Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by This Regulation shall enter into force on 1 July 1993. (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 69, 20 . 3 . 1993, p. 7. O OJ No L 132, 29 . 5. 1993, p. 90 . (4) OJ No L 220, 10 . 8 . 1974, p. 20. O OJ No L 28, 5. 2. 1993, p . 45. (6) OJ No L 387, 31 . 12. 1992, p. 1 . o OJ No L 108, 1 . 5. 1993, p . 106. No L 158/42 Official Journal of the European Communities 30 . 6 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission